Whitfield, J.
The appellant filed a hill of complaint, against the appellees in which it is alleged that the appellant “is the owner of the fee simple title in and to” lots 1, 2, 3, 4, 5, 6, 7, and 8 of Hills Addition to Gainesville, in Alachua County, Florida; that appellant “has been in the actual possession of the same; that he had a substantial enclosure around this property, with other property, this land being included within the enclosure, from about the year 1886 to the year 1890; that sometime during the year 1890 the fence around this property was burned and your orator did not rebuild it, but has always, continuously to the present time, used the property for his own purposes, offered the same for sale from time to time, had *372same platted, opened streets through the land, has paid taxes on it continuously since 1876, and it has been known and recognized in the community as the property of your orator during these years; that in the year 1906 your orator employed A. J. DaCosta as a surveyor to survey and subdivide the same into lots, and to make a map of this and other property adjoining the same, and the said A. J. DaCosta, one of the defendants hei’ein, did survey the same, did make a map of the same, being the map hereinbefore referred to, and recorded as aforesaid, upon the records bf Alachua County, Florida, in Plat Book 'A,’ page 71, and attached as aforesaid to this bill, as Exhibit 'A’ said map made as aforesaid by the said A. J. DaCosta in the month of August, 1906, the lands herein described, being embraced in the lands platted in and by said map; that the lands embraced herein, are described upon said map made by the said A. J. DaCosta, as Lots One, Two, Three, Four, Five, Six, Seven and Eight (1, 2, 3, 4, 5, 6, 7, & 8) as aforesaid;” that defendants claim under a quitclaim deed made to the defendant wife by named persons who are alleged to have no right, title or interest in the property. The prayer is for a cancellation of the deed to appellee as a cloud on the appellant’s title, and for other appropriate relief.
By answer the defendants denied the complainant’s title and assertecl title in the defendant Annie L. DaCosta. Testimony was taken and the cause was set for final hearing. An amended and supplemental bill was filed by leave of court, but no response thereto was made Avhen the court dismissed the original and the amended and supplemental bills on final hearing. The amended and supplemental bill presents no material matters not covered by the original bill and by the testimony. It does not appear that other testimony could have been pro*373duced, and as on the evidence a decree dismissing the bills was the only disposition that could properly be made of the cause, there was no material error in dismissing the bills without any formal response thereto having been made.
. In proceedings to remove a cloud upon title to real estate, the complainant must show with clearness, accuracy and certainty the validity of his own title, and the invalidity of the title of the opposing parties. Jarrell v. McRainey, 65 Fla. , 61 South. Rep. 240; Houston v. McKenney, 54 Fla. 600, 45 South. Rep. 480; Levy v. Ladd, 35 Fla. 391, 17 South. Rep. 635.
It appears that in 1876, the appellant received a conveyance from a court commissioner of a tract of land “containing twenty-two and one-half acres more or less” that had belonged to the estate of a deceased person; and the next month the appellant made four deeds of conveyance practically covering all of the same lands. In 1878 the lands that had belonged to the estate of the deceased person were platted and a subdivision thereof as recorded is marked “Hill. 28.8 a. Deed calls for 22-J a. more or less.” The description of this plat makes one line 35.52 chains while the conveyance to the appellant makes his line 31.52 chains. It is apparent that as to the appellant the plat does not convey title to or create color of title in additional land. There is no showing that the appellant had such adverse possession of the land as is required by the statute to perfect a title by adverse possession without color of title. It does not appear that the heirs of the deceased person through whom the appellant claims, ever put the appellant into possession of the lands in controversy or in anywise made such acknowledgment or recognition of title in appellant as to estop them or the appel*374lees who claim under the heirs of the decedent. See Harris v. Butler, 52 Fla. 253. The appellant testified that Lis “only claim or paper title” was the deed he received from the court commissioner in 1876, covering 22J acres more or less.
As the appellant has shown no legal or equitable title in himself from which a cloud may be removed,' no right to the relief prayed for appears.
The decree is affirmed.
Shackleford, C. J., and Taylor, Cockrell and Hocker, J. J., concur.